        Case 1:11-cv-10230-MLW Document 562 Filed 06/27/19 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

ARKANSAS TEACHER RETIREMENT SYSTEM,
on behalf of itself and all others similarly situated,

                                      Plaintiff,
                                                         No. 11-cv-10230 MLW
v.

STATE STREET BANK AND TRUST COMPANY,

                                      Defendant.

ARNOLD HENRIQUEZ, MICHAEL T. COHN, WILLIAM R.
TAYLOR, RICHARD A. SUTHERLAND, and those similarly
situated,

                                      Plaintiff,
                                                         No. 11-cv-12049 MLW
v.

STATE STREET BANK AND TRUST COMPANY, STATE
STREET GLOBAL MARKETS, LLC and DOES 1-20,

                                      Defendants.

THE ANDOVER COMPANIES EMPLOYEE SAVINGS AND
PROFIT SHARING PLAN, on behalf of itself, and JAMES
PEHOUSHEK-STANGELAND, and all others similarly
situated,

                                      Plaintiff,         No. 12-cv-11698 MLW
v.

STATE STREET BANK AND TRUST COMPANY,

                                      Defendant.


           CUSTOMER CLASS COUNSELS’ SUBMISSION IN RESPONSE TO
           COURT’S REQUEST REGARDING FEE AWARD CALCULATION




                                                   -1-
        Case 1:11-cv-10230-MLW Document 562 Filed 06/27/19 Page 2 of 3



       Labaton Sucharow LLP, Lieff Cabraser Heimann & Bernstein LLP, and the Thornton

Law Firm respectfully submit this response to the Court’s request during the hearing on June 26,

2019 that counsel provide the Court with the allocation of fees based on the original fee award in

this case, as if there had been no amount allocated to Chargois & Herron. The requested

numbers are set forth on Exhibit A, submitted herewith.


June 27, 2019                                     Respectfully submitted,


                                                  By: /s/ Justin J. Wolosz
                                                     Joan A. Lukey (BBO No. 307340)
                                                     Justin J. Wolosz (BBO No. 643543)
                                                     CHOATE, HALL & STEWART LLP
                                                     Two International Place
                                                     Boston, MA 02110
                                                     Tel.: (617) 248-5000
                                                     Fax: (617) 248-4000
                                                     joan.lukey@choate.com
                                                     jwolosz@choate.com
                                                     sglass@choate.com

                                                      Counsel for Labaton Sucharow LLP


                                                  By: /s/ Richard M. Heimann
                                                     Richard M. Heimann (pro hac vice)
                                                     LIEFF CABRASER HEIMANN &
                                                     BERNSTEIN, LLP
                                                     275 Battery Street, 29th Floor
                                                     San Francisco, CA 94111
                                                     Tel: (415) 956-1000
                                                     Fax: (415) 956-1008
                                                     rheimann@lchb.com

                                                      Attorney for Lieff Cabraser Heimann &
                                                      Bernstein, LLP




                                               -1-
       Case 1:11-cv-10230-MLW Document 562 Filed 06/27/19 Page 3 of 3




                                             By: /s/ Brian T. Kelly
                                                Brian T. Kelly, Esq. (BBO No. 549566)
                                                NIXON PEABODY LLP
                                                100 Summer Street
                                                Boston, MA 02110
                                                Tel.: (617) 345-1000
                                                Fax: (617) 345-1300
                                                bkelly@nixonpeabody.com

                                                Counsel for The Thornton Law Firm LLP




                            CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent
electronically to all counsel of record on June 27, 2019.

                                               /s/ Justin J. Wolosz
                                               Justin J. Wolosz




                                         2
